Title: From George Washington to William Pearce, 18 May 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce
                  Philadelphia May 18th 1794
               
               I am sorry to find by your letter of the 11th Instt that the Crops & every thing else were suffering from a drought. yet, by the weekly report which accompanied the letter, it appears that rain had fallen the 6th, only five days before, but I suppose this must have been a slight one.
               
               It is not only unlucky, but unaccountable, that the Oats should not have been received with the other things. Mr Dandridge says they were put on board at the sametime and are included in the Bill of lading with the other things. A strange fatality has accompanied them throughout: the delay in getting them to this City occasioned their missing a passage in due season; and if you have not recovered them before this, it would be throwing them away to put them in the ground now.
               I send you four small papers of Seeds which have been sent me by a curious gentlemen in Europe. Whether they are sound & good, and are of any real utility, I know not; but let the Gardener pay particular attention to them; endeavouring to raise seed therefrom. He should set boards by them, with inscriptions thereon, similar to those which are written on the papers, containing the respective Seeds.
               Whether you will depend upon the first, or second Crop of Clover for Seed, will be left to yourself; but I desire (if it be practicable) that of this—of Buck Wheat—Timothy—and in short of every other Seed wch you may have occasion for next year, may be saved; as the cost of these things in the markets of this City falls too heavy upon me besides being bad very often. I also request you will be particularly careful in saving Seeds from the several kinds of Grass, which, from time to time, have been sown in (what is called) the Vineyard; & other places, for the purpose of experiments; or because they were given to me as curiosities, or for the real value of them. And I hope you have been, & will be attentive to such as I have sent you myself. Is that which I forwarded to you sometime ago (directing it to be sown in some part of one of the Meadows) come up well?  It was given to me for a grass of more value than Timothy. If so, all the seed that can, ought to be raised from it; the same of St foin; which my Gardener neglected last year until the seed was almost lost. If Cattle or Horses will eat the fancy grass either in its green state, or made into Hay, it certainly must be very valuable, as it grows rank, stands thick on the ground, does not require strong land, & will remain for ever on it. Save what seed you can from this—some grows in the Vineyard Inclosure, & some I believe in the little Garden by the Salt House. Several other grasses, of valuable sorts, which had been given to me, were sown in this place & the Vineyard; but like most other things on my Estate,
                  
                  have been lost for want of attention, hitherto, but I hope your care will guard me against such neglects in future.
               I presume you are well enough acquainted with Clover to know How it is to be managed; both for seed and Hay. Last year, none of the first (or very little) was saved; and of the latter, that is Hay, none was made good, and a great deal of it was entirely spoiled. It ought to be well cured before stacking, but not much stirred; especially in the Sun; or it will lose the leaf. Let there be a hollow in the middle of each stack (by way of ventulater) occasioned by Drawing a basket, or stuffed bag through the middle, whilst the stack is making.
               As Crow has <no> Clover, with w<hich> he can Soil his work horses & Oxen, he m<ay> be supplied from Dogue run until his own lots are in a condition to furnish him; wch ought to be assisted as much as possible to hurry them forward.
               If you have, or can procure Turnip Seed, it might be well to sow a good deal of it at all the Farms; as both Cattle and Sheep would derive benefit from them.
               In what state of forwardness is the drilled Wheat, when compared with the common Wheat?  from the character & description of it, it ought to be ripe for cutting by the 8th or 10th of June. You will have been told—or will have discovered, that there are two kinds of Wheat in drills, at the Union farm. one is a double headed sort, whether of much value, or not, I am unable to say; nor do I know whether it ripens sooner or later than the common kind. Take care of the Seeds of both, & cautiously guard against their mixing in the Seed loft. As there will not be much of the dble headed Wheat, it might be well (in order to prevent this) to put it into tight casks, & head it up securely. The early Wheat I set great value on, as it is an acquisition, in the farming line, of great magnitude in many points of view.
               What have you done with the Plaster of Paris I sent from this City sometime ago?  I have not seen (that I recollect) any account of its being Spread. The hides of the dead cattle (though not good) should be Tanned by the old man Jack, who usually attends to this business; the leather may serve for inner Soals and repairing Shoes—and something ought also to be done with the skins of the Sheep wch have died.
               Mulatto Will should be kept close to making Shoes, that they may be in readiness by the time they are wanted. He is slow,
                  
                  and sickness, or other interruption may throw this business behind.
               I presume the lot in Alexandria will have been inclosed by the Post & Rail fence, intended for it; & the house, inside & out, painted, before the workmen were withdrawn from thence. It ought to be left in charge of some person who will attend to it, until Mrs F. Washington takes possession thereof.
               Whether, if the four missing Hhds of my Tobacco are not to be found, the Inspectors, after its having lain over a year, or sometime fixed by Law, are liable for it, or not, I am unable to advise you, and therefore would have you consult those who are, that you may pursue such measures as are proper to recover the value of what is gone—& to secure the remainder. I have been holding it up for a good price, but if whilst I am waiting for this, I am losing it by Hhds, I shall have brought it to a bad market indeed. It was but a short time before the death of Mr Whiting that he was directed to examine into the condition of this Tobo; and to the best of my knowledge he reported, that it was not only all there, but that he had stored it securely all together in some part of the Warehouse where it would not be disturbed in searching for other Tobacco. This information I am sure I received from him, or from my Nephew, before he was advised to leave Mount Vernon on Acct of his health. I enclose you the Notes for this Tobacco, that you may be able to proceed with more regularity in this business.
               It is not a good Season for Surveying, otherwise I would have my four mile run tract run round; but this shall be done in the Fall; or even sooner if it is found indispensibly necessary: in the meanwhile, if you, with the aid of Mr Minor, could prevent further depredations it would be proper, & desirable.
               If Congress should rise in the course of this month, as they talk of doing, it is probable (though this is more than I can with any certainty promise) be at Mount Vernon, to stay a few days only, by the 10th of June; when, if you will remind me of it, I will give you a copy of the courses of four Mile run tract, as they cannot be got at unless I am at home.
               If you can sell the Black horse for a good price—I mean full to his value—I wish you to do so. But what that ought to be will depend upon the condition he is in, at the time of Sale, and upon the prises of horses in the part of the Country where he is; and
                  
                  of these you are a better judge than I am. I neither expect, nor desire more than hi<s> value; and as he is not a necessary h<orse,> he had better be disposed of.
               I find by the Reports that Sam is, in a manner, always returned Sick; Doll at the Ferry, & several of the Spinners very frequently so, for a week at a stretch; and Ditcher Charles often laid up with a lameness.  I never wish my people to work when they are really sick, or unfit for it; on the contrary, that all necessary care should be taken of them when they are so; but if you do not examine into their complaints they will lay by when no more ails them, than ails those who stick to their business, & are not complaining, from the fatiegue & drowsiness which they feel as the effect of night walking, & other practices which unfit them for the duties of the day.
               If the Peggy is not yet arrived it is to be feared that my White thorn plants, & Mr Lear’s fruit trees, must all have perished.  Try them however, so soon as they are to be had.
               As Congress have determined that the Embargo shall not be renewed, I expect the price of flour will be at least as high as it has been, in Alexandria. In this City it has already risen to 50/. for Super fine & 47/6. for fine; but as the warm season is coming on, if you can obtain Six dollars for the first, and thirty four shillings for the other, in good hands; payable in sixty days; I am more inclined to take it than to hazard the keeping it much longer; but do not make a conclusive sale of it until you shall hear from me again, & this you may expect to do by Wednesday’s Post, wch will arrive in Alexandria on friday evening next.  I am Your friend
               
                  Go: Washington
               
            